         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 1 of 13



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                        Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.




     CONSOLIDATED REPLY MEMORANDUM IN SUPPORT OF PETITIONERS’
      MOTION FOR SUMMARY JUDGMENT OR PRELIMINARY INJUNCTION,
       AND PETITIONERS’ MOTION TO MODIFY THE CLASS DEFINITION

       In opposing Petitioners’ motion for summary judgment or a preliminary injunction,

Respondents devote more than 30 pages to arguing for the power to jail alleged noncitizens even

when the government cannot show any reason for that deprivation of liberty. Respondents

ground this argument in an assertion that undocumented people simply have no right to be free

and, consequently, can be arbitrarily detained. See Opp. (D.E. 80) at 10-11. That is not, has

never been, and should not become the law.

       The Supreme Court has held that all noncitizens within the United States have liberty

interests protected by the Due Process Clause. Zadvydas v. Davis, 533 U.S. 678, 690-96 (2001).

Consequently, as this Court and others have repeatedly held, the government cannot hold a

noncitizen in preventative civil detention without showing a good reason. Although the



                                                    1
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 2 of 13



government argues that Congress has the power to mandate the detention of certain noncitizens

in certain circumstances (as in Demore v. Kim, 538 U.S. 510, 518 (2003)), the narrow holding of

Demore—which authorized only the brief detention of noncitizens who have conceded

removability and have qualifying criminal convictions under § 1226(c)—does not support the

government’s position here that it can arbitrarily detain all other alleged noncitizens under

§ 1226(a).

        There is no genuine dispute concerning any of the material facts in this case.

Respondents have elected not to submit any evidence to dispute any of the facts or arguments

presented by Petitioners concerning the government’s bond practices, the composition of the

class, the operations of the immigration court, or the projected impact of any relief that the Court

might grant. Because Petitioners and the class are entitled to judgment as a matter of law on

Petitioners’ undisputed facts, they respectfully request the expeditious entry of class-wide

summary judgment.

I.      There are no genuine disputes of material fact.

        This case is now well-suited for resolution at summary judgment. Respondents admit the

majority of Petitioners’ Statement of Undisputed Material Facts (D.E. 69). Respondents purport

to dispute certain of the statements, but they have not offered any record evidence in support of

their alternative assertions.1 Consequently, for purposes of summary judgment, all of the facts

set forth in Petitioners’ statement are deemed undisputed and admitted. See Fed. R. Civ. P.



1
 See D.E. 80 at ¶ 4 (disputing that immigration judges “typically do not[] consider releasing class
members on conditions of release that do not require the posting of bond,” and averring that “immigration
judges have broad discretion to consider any number of factors relating to setting a bond, including the
appropriate amount of bond, if any,” but not citing or attaching any evidence disputing this); id. ¶ 18(b)
(averring that Petitioner Celicourt’s applications were denied by an immigration judge on April 10, 2019);
see also id. ¶¶ 7, 10(b), 14(b), 18(a) (disputing certain facts because Respondents could not “verify their
veracity”).

                                                    2
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 3 of 13



56(c)(1); L.R. 56.1; Zimmerman v. Puccio, 613 F.3d 60, 62-63 (1st Cir. 2010); Meagher v.

Andover Sch. Comm., 94 F. Supp. 3d 21, 26 n.2 (D. Mass. 2015).

II.    Petitioners are entitled to judgment on Count I.

       This Court has repeatedly ruled that due process requires the relief requested here. See,

e.g., Pensamiento v. McDonald, 315 F. Supp. 3d 684, 692 (D. Mass. 2018), appeal dismissed by

gov’t, No. 18-1691 (1st Cir. Dec. 26, 2018); Doe v. Tompkins, No. 18-12266, 2019 U.S. Dist.

LEXIS 22616, at *3 (D. Mass. Feb. 12, 2019), appeal pending, No. 19-1368 (1st Cir.); Reid v.

Donelan, 390 F. Supp. 3d 201, 225 (D. Mass. 2019). Numerous other courts have subsequently

reached this same conclusion, triggering a growing national consensus that continues to expand.

See, e.g., Singh v. Barr, No. 18-2741, 2019 WL 4168901, at *10 (S.D. Cal. Sept. 3, 2019) (“The

Court agrees with the reasoning of its sister courts and concludes that the Fifth Amendment’s

Due Process Clause requires the Government to bear the burden of proving, by clear and

convincing evidence, that continued detention is justified at a § 1226(a) bond redetermination

hearing.”).

       Respondents offer no specific response to Petitioners’ request that immigration courts be

required to consider alternatives to detention and the detainee’s ability to pay, see SJ Memo.

(D.E. 68) at 7, and their arguments regarding the burden of proof are not persuasive. These

arguments rely principally upon Demore v. Kim, a case which the Court has already held to be

inapplicable to § 1226(a) detainees “because it involved criminal aliens subject to mandatory

detention.” See, e.g., Pensamiento, 315 F. Supp. 3d at 692. Respondents also cite Carlson v.

Landon, 342 U.S. 524 (1952), and Reno v. Flores, 507 U.S. 292 (1993), but neither of those

cases endorsed presumptive or categorical detention. See Opp. (D.E. 80) at 4-7. To the contrary,

in Carlson, the government had presented individualized evidence of active participation in the

Communist Party (then designated a proxy for dangerousness) for each detainee, and “[t]here

                                                 3
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 4 of 13



[was] no evidence or contention” that Party members were categorically denied bail. See 342

U.S. at 541-42. Flores addressed the rights of unaccompanied children who could not be

released except to an adequate caretaker. See 507 U.S. at 314-15. Contrary to Respondents’

summary, Flores did not suggest that default detention for all alleged noncitizens would comply

with due process so long as the noncitizens are afforded a mere “right to a hearing”—rather, that

language signifies the Court’s ruling that, in the context of children who could not be released,

the practice of giving them bond hearings upon request, rather than automatically, was not itself

a due process violation. See id. at 308-09.

       Respondents also argue that, under the test described in Mathews v. Eldridge, 424 U.S.

319 (1976), the status quo affords class members sufficient process. See Opp. (D.E. 80) at 9-13.

This is wrong for several reasons. First, the most relevant analysis is supplied by cases like

Foucha v. Louisiana, 504 U.S. 71 (1992), United States v. Salerno, 481 U.S. 739 (1987), and

Addington v. Texas, 441 U.S. 418 (1970), which adapt Mathews to the pretrial and civil detention

contexts. See Diaz-Ceja v. McAleenan, No. 19-824, 2019 WL 2774211, at *9 (D. Colo. July 2,

2019). Those cases point uniformly towards requiring the government to bear the burden of

proof. See Pensamiento, 315 F. Supp. 3d at 693.

       Second, the Mathews test favors placing the burden of proof on the government in bond

hearings. See Brevil v. Jones, No. 17-1529, 2018 WL 5993731, at *4 (S.D.N.Y. Nov. 14, 2018)

(“Civil detention implicates fundamental and significant liberty interests that are afforded the

highest protection under the Due Process Clause.”); see also Zadvydas, 533 U.S. at 690

(“Freedom from imprisonment—from government custody, detention, or other forms of physical

restraint—lies at the heart of the liberty that [the Due Process] Clause protects.”). If the

government does not have information demonstrating that an alleged noncitizen is a danger or



                                                  4
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 5 of 13



flight risk, then it has no legitimate interest in incarcerating that person while the immigration

court considers whether or not the person should be removed. See Hernandez Arellano v.

Sessions, No. 18-6625, 2019 WL 3387210, at *11 (W.D.N.Y. Jul. 26, 2019) (“[T]he Court

cannot discern any legitimate Government interest, beyond administrative convenience, in

detaining noncitizens generally while their immigration proceedings are pending and no final

removal order has been issued.”). There is also a high risk of erroneous deprivation, given that

detained noncitizens “have little ability to collect evidence.” See Moncrieffe v. Holder, 569 U.S.

184, 201 (2013). Accordingly, even if applied, the Mathews analysis requires that the

government bear the burden.

III.   Petitioners are entitled to judgment on Count II.

       Although relief can be provided to the classes on constitutional grounds, Petitioners are

also entitled to relief on statutory grounds under Count II. Respondents principally assert that

this claim is foreclosed by the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830

(2018), see Opp. (D.E. 80) at 18, but Jennings did not endorse or even address BIA precedent

requiring alleged noncitizens to bear the burden of proof in bond hearings. Respondents also

claim that this BIA precedent, Matter of Adeniji, 22 I&N Dec. 1102 (BIA 1999), is entitled to

Chevron deference. See Opp. (D.E. 80) at 18-20. But, as Petitioners have explained in prior

briefing, Chevron is inapplicable where the problem is the agency’s unexplained departure from

prior practice in favor of an unconstitutional alternative. See SJ Memo. (D.E. 68) at 8 n.1 (citing

River St. Donuts, LLC v. Napolitano, 558 F.3d 111, 117 (1st Cir. 2009); Pensamiento, 315 F.

Supp. 3d at 693). The BIA’s interpretation of an ambiguous immigration statute is entitled to

deference only when that interpretation comports with the requirements of the APA; such an

unexplained departure does not. See Administrative Procedure Act, 5 U.S.C. § 706(2); F.C.C. v.



                                                  5
          Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 6 of 13



Fox Television Stations, Inc., 556 U.S. 502, 515 (2009) (“[a]n agency may not … depart from a

prior policy sub silentio”); Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S.

967, 981 (2005) (“Unexplained inconsistency is … a reason for holding an interpretation to be an

arbitrary and capricious change from agency practice under the [APA]”); Cabral v. I.N.S., 15

F.3d 193, 194 (1st Cir. 1994) (“Where Congress has not spoken directly to the issue, the

interpretation given by the BIA is entitled to deference unless arbitrary, capricious, or manifestly

contrary to the statute.”) (emphasis added).2

IV.     The proposed remedies are appropriate and necessary to afford meaningful class-
        wide relief.

        For relief, Petitioners have requested a declaration that all class members are entitled to

bond hearings in which the government bears the burden and ability to pay and alternatives to

detention are considered. See Proposed Order (D.E. 68-1). They have also requested a

permanent injunction requiring (a) that all future bond hearings for any class member will

comply with the declared requirements,3 (b) that Post-Hearing class members shall receive a new

bond hearing if they were prejudiced by their bond hearing’s failure to meet those requirements,

and (c) that the government be required to identify the Post-Hearing class members, state

whether it contests the existence of prejudice as to each, and provide certain other information.

Id. The proposed order does not ask this Court to make the individual prejudice determinations




2
 Soto-Hernandez v. Holder, 729 F.3d 1, 3 (1st Cir. 2013) and Negusie v. Holder, 555 U.S. 511, 516
(2009), cited by Respondents, see Opp. (D.E. 80 at 18-19), do not hold otherwise. Neither case involved
an APA challenge.
3
 Because all class members are entitled to this relief regardless whether the future bond hearing at issue is
their first bond hearing, a changed-circumstances bond hearing that they are otherwise entitled to, or a
bond hearing that results from this litigation, Petitioners have noted that it would be appropriate for the
Court to recognize a single class, with a post-hearing sub-class. See D.E. 73 at 2 n.1.

                                                     6
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 7 of 13



at this time. Respondents nevertheless oppose the proposed injunctive relief on essentially three

grounds, each incorrect.

       First, Respondents contend that the Court lacks jurisdiction to enter class-wide relief in

light of 8 U.S.C. § 1252(f)(1). Opp. (D.E. 80) at 22-23. This Court has already rejected that

argument and should do so again for the same reasons. See Aug. 6, 2019 Mem. & Order (D.E.

58) at 13, 15; see also Reid v. Donelan, 2019 U.S. Dist. LEXIS 114132, at *42-45 (D. Mass. July

9, 2019); Reid v. Donelan, 2018 U.S. Dist. LEXIS 181700, at *19-23 (D. Mass. Oct. 23, 2018).

       Second, Respondents argue that the requested relief does not meet the criteria for a

permanent injunction because it is not in the public interest. Respondents contend that the

requested relief would harm the public interest because it would “violate congressional intent”

and “encroach on Congress’s plenary powers over the entire nation.” Opp. (D.E. 80) at 23, 28.

As noted above, regardless of Congressional intent, the Constitution forbids the arbitrary

detention of these class members. But in all events, Congress knows how to expressly establish

detention procedures when it wants to. See, e.g., Zadvydas, 533 U.S. at 697 (“[I]f Congress had

meant to authorize long-term detention of unremovable aliens, it certainly could have spoken in

clearer terms.”). Yet § 1226(a) does not purport to require these class members to bear any

burden of proof in their bond hearings. See Aug. 6, 2019 Mem. & Order (D.E. 58) at 8, 14.

Respondents point to the statute’s use of the term “may,” but that word does not authorize or

direct the adoption of particular bond procedures, and certainly not procedures that violate the

Constitution or other laws. See Zadvydas, 533 U.S. at 697 (holding the word “may” did not

confer “unlimited discretion” to detain); Pensamiento, 315 F. Supp. 3d at 689 (violation of

Constitution “not a matter of the IJ’s discretionary judgment”); see also Jennings, 138 S. Ct. at

847-48 (holding, at government’s urging, that language of 1226(a) does not address bond



                                                 7
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 8 of 13



procedures). Consequently, where Congress has been silent, the dominant public interest in the

selection of bond procedures is the protection of people’s rights. See SJ Memo. (D.E. 68) at 15

(citing Andujo-Andujo v. Longshore, 2014 U.S. Dist. LEXIS 83641, at *17 (D. Col. June 19,

2014); and Reid, 2019 U.S. Dist. LEXIS 114132, at *46).

        Third, Respondents argue that the requested injunctive relief for the Post-Hearing Class

is “unprecedented, inefficient, and . . . contrary to basic notions of litigation,” and “would

undoubtedly overwhelm a backlogged immigration court system based on sheer volume alone.”

Opp. (D.E. 80) at 25. But this is summary judgment, and Respondents have not offered any

actual evidence to support this assertion. See Fed. R. Civ. P. 56(c). They have not, for example,

submitted any declaration that identifies the nature of any current backlog in the Boston

immigration court’s detained docket, the number of class members currently in detention, the

number of additional bond hearings this Court’s order might produce, or the impact of those

hearings on the immigration court’s schedule. Consequently, Respondents have not shown that

the requested relief will have any particular impact on the Boston immigration court, which

routinely processes significant numbers of bond hearings. See SOF (D.E. 69) ¶ 5 (undisputed).

        Moreover, contrary to Respondents’ assertion, “basic notions of litigation” support

requiring the government to take affirmative steps to redress the widespread violation of people’s

rights. Opp. (D.E. 80) at 25. Respondents possess all the information about the unnamed class-

members. Petitioners are merely asking that Respondents provide basic identifying information

and then take a position on the question of prejudice in a good faith effort to narrow or resolve

the issues that are potentially in dispute for the class.4 This District’s local rules require that


4
 Were the Court to deny summary judgment with respect to the Post-Hearing Class, Petitioners would
seek class discovery from Respondents consistent with what the proposed injunction would order them to
produce, and Respondents would be required to provide it then. Ordering Respondents to provide this


                                                   8
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 9 of 13



litigants do this every day. See L.R. 7.1(a)(2) & 37.1(a). The analysis is unlikely to be

particularly demanding, given that the vast majority of class members will clearly have suffered

prejudice under the standards articulated by this Court. See Doe, 2019 U.S. Dist. LEXIS 22616,

at *3-4. And having the parties address and narrow these questions through orderly

consultation—rather than through potentially unnecessary individual habeas petitions—is a far

more efficient use of the Court’s and the parties’ time. This is particularly true where the class

members already face immense barriers in navigating the U.S. legal system.

        The requested relief is also equitable. This Court told the government more than a year

ago that existing § 1226(a) bond procedures are unconstitutional. See Pensamiento, 315 F. Supp.

3d at 694. The government affirmatively dismissed its appeal in that matter prior to resolution,

aggressively continued its detention operations under the existing bond procedures, and

knowingly assumed the risk that it was providing hundreds of people with bond hearings that

would not withstand constitutional scrutiny. Having assumed that risk, the government cannot

now object that correcting its own errors will be too much work. The named Petitioners—Mr.

Pereira Brito, Mr. Avila Lucas, and Mr. Celicourt—were wrongly jailed for months because of

these errors. It is not too much to ask that the government identify others whose rights have

similarly been violated and provide them with a proper hearing.

        Such equitable relief is well within this Court’s authority to enter. This Court has “broad

discretionary powers when acting on habeas petitions.” Ouimette v. Moran, 942 F.2d 1, 3 (1st

Cir. 1991). In this habeas action, it may “grant any form of relief necessary to satisfy the

requirement of justice.” Levy v. Dillon, 415 F.2d 1263, 1265 (10th Cir. 1969). Further, First



information now saves all parties the time and expense of conducting discovery, and facilitates faster
relief for the class members who are entitled to it, and whose liberty interests continue to be compromised
through ongoing detention.

                                                    9
         Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 10 of 13



Circuit and Supreme Court precedent authorize this Court to put appropriate, administratively

feasible procedural mechanisms in place to provide for an individualized adjudication of harm

within the framework of a class-wide judgment. See Amgen Inc. v. Conn. Ret. Plans & Trust

Funds, 658 U.S. 455, 469 (2013); In re Nexium Antitrust Litig., 777 F.3d 9, 18-21 (1st Cir.

2015). Administrative feasibility involves both efficiency and fairness. See In re Asacol

Antitrust Litig., 907 F.3d 42, 52 (1st Cir. 2018).5 It is within the Court’s discretion to select the

mechanism Petitioners have proposed—which is both efficient and fair—and to employ

appropriate case management tools to facilitate the disposition of the class members’ claims. In

re Nexium, 777 F.3d at 19-21.

        Here, what Petitioners have proposed is the most efficient mechanism for providing

class-wide relief and resolving any individual questions of prejudice, taking into account the

seriousness of Respondents’ ongoing violations and the likelihood that most if not all of the Post-

Hearing Class members were prejudiced by these errors. The government will identify the class

members. It will designate those class members as to whom prejudice is not disputed,6 and those



5
  In In re Asacol, the First Circuit rejected the proposed mechanism for distinguishing injured class
members from uninjured ones because the proposal did not provide the defendants with a “meaningful
opportunity to contest” whether an individual class member was injured or not, and because the class
included “thousands who in fact suffered no injury.” 907 F.3d at 52, 53. Here, in contrast, the
Petitioners’ proposal would permit Respondents to contest prejudice as to any class member, and the
Post-Hearing Class consists of at most a few hundred members, not thousands, most of whom likely did
suffer prejudice. See Class Cert. Reply (D.E. 56) at 7. As a result, Petitioners’ proposal offers a
“manageable, individualized process.” In re Asacol, 907 F.3d at 53. Moreover, unlike in In re Asacol, it
is not necessary to “remove uninjured persons from the class,” because the Post-Hearing Class overall is
still entitled to the declaratory relief requested. The proposed process for identifying prejudiced class
members applies only to the portion of injunctive relief that would grant certain class members a new
bond hearing.
6
  Petitioners are not asking Respondents to adjudicate prejudice. Rather, Petitioners’ proposed order asks
Respondents to answer a simple question: do they contest prejudice in the prior bond hearing for each
member of the Post-Hearing Class? If the answer is no, then a finding of prejudice by a court will not be
required. This will save all parties and the Court the time and expense of individual habeas litigation.


                                                    10
        Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 11 of 13



class members can promptly receive a new hearing. Where prejudice is disputed, then the

individual will be in a position to evaluate whether to pursue a new bond hearing, and can

determine the most appropriate mechanism for doing so (individual habeas, class-based

enforcement, immigration court, etc.). It minimizes the “line … of class members waiting their

turn to offer testimony and evidence” as to prejudice without compromising Respondents’ ability

to challenge prejudice. See In re Asacol, 907 F.3d at 51-52. It also prevents the individuals from

having to bear the burden of filing a federal lawsuit merely to learn whether or not the

government agrees that they were prejudiced by the government’s own error that was both

foreseeable and foreseen—an approach that, if adopted, would effectively deny justice to

countless individuals who were denied an adequate bond hearing but lack the means or

wherewithal to file a habeas petition.

       Accordingly, for all the foregoing reasons, Petitioners respectfully request that their

Motions be allowed; that the current class definition be modified to include Count II; that

summary judgment be entered for Petitioners on Counts I and II; and that the requested relief be

entered for the classes.




                                                11
Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 12 of 13



                            Respectfully submitted,

                            GILBERTO PEREIRA BRITO, FLORENTIN
                            AVILA LUCAS, and JACKY CELICOURT,
                            individually and on behalf of all those similarly
                            situated,

                            By their attorneys,

                              /s/ Susan M. Finegan
                            Susan M. Finegan (BBO # 559156)
                            Susan J. Cohen (BBO # 546482)
                            Andrew Nathanson (BBO # 548684)
                            Mathilda S. McGee-Tubb (BBO # 687434)
                            Ryan Dougherty (BBO # 703380)
                            MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                            POPEO, P.C.
                            One Financial Center
                            Boston, MA 02111
                            (617) 542-6000
                            smfinegan@mintz.com
                            sjcohen@mintz.com
                            annathanson@mintz.com
                            msmcgee-tubb@mintz.com
                            rtdougherty@mintz.com

                            Matthew R. Segal (BBO # 654489)
                            Daniel McFadden (BBO # 676612)
                            Adriana Lafaille (BBO # 680210)
                            AMERICAN CIVIL LIBERTIES UNION
                            FOUNDATION OF MASSACHUSETTS, INC.
                            211 Congress Street
                            Boston, MA 02110
                            (617) 482-3170
                            msegal@aclum.org
                            dmcfadden@aclum.org
                            alafaille@aclum.org




                              12
        Case 1:19-cv-11314-PBS Document 81 Filed 10/04/19 Page 13 of 13



                                             Gilles R. Bissonnette (BBO # 669225)
                                             Henry R. Klementowicz (BBO # 685512)
                                             SangYeob Kim (N.H. Bar No. 266657)*
                                             AMERICAN CIVIL LIBERTIES UNION
                                             FOUNDATION OF NEW HAMPSHIRE
                                             New Hampshire Immigrants’ Rights Project
                                             Concord, NH 03301
                                             Tel.: 603.333.2081
                                             gilles@aclu-nh.org
                                             henry@aclu-nh.org
                                             sangyeob@aclu-nh.org

                                             Michael K. T. Tan*
                                             ACLU FOUNDATION IMMIGRANTS’ RIGHTS
                                             PROJECT
                                             125 Broad Street, 18th Floor
                                             New York, New York 10004
                                             Tel: 212-549-2660
                                             mtan@aclu.org
                                             *Admitted pro hac vice

                                             Attorneys for Petitioners

Dated: October 4, 2019


                                    CERTIFICATE OF SERVICE

        I hereby certify that on October 4, 2019, the above-captioned document was filed through
the ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                              /s/   Susan M. Finegan
                                                    Susan M. Finegan




                                               13
